WAGNER, Chief Judge,
dissenting:
Plaintiffs evidence, viewed in its most favorable light, was sufficient to require submission of the questions of proximate cause and contributory negligence to the jury. See Rich v. District of Columbia, 410 A.2d 528, 532 (D.C.1979). Dr. Resnik, plaintiffs medical expert, testified, to a reasonable degree of medical certainty, that the defendants’ negligence in evaluating and treating the decedent, David Gregory, was a proximate cause of his death.1 Contrary to my colleagues, it is my view that Dr. Resnik’s expert opinion on causation had an adequate foundation in the record to support it.
Although Dr. Resnik did not know how much heroin Gregory used between March and May 26, 1992, he did know that Gregory was a “chronic abuser” of “opialates[,] highly addictive drugs,” which had contributed to his overdose on May 26, 1992 and his admission to Greater Southeast Community Hospital in an unconscious state from a drug overdose. He knew that Gregory’s behavior in the hospital was consistent with opioid withdrawal and the attendant cravings. Gregory’s history and condition conformed to the “profile” of patients whom Dr. Resnik had treated, and who, without treatment and maintenance against opioid craving, experienced “an uncontrollable yearning for [those] substances.”
Dr. Resnik testified that Gregory displayed symptoms of withdrawal, ie., restlessness, agitation, bizarre and psychotic behavior, sleeplessness, grandiose ideas, and loss of temper. Thus, while Dr. Resnik did not know the frequency or quantity of Gregory’s drug use just prior to admission to the hospital, other factors formed a foundation for his expert opinion. The hospital records showed that Gregory was a chronic drug user for over ten to twelve years and that he failed in his attempts at rehabilitation. Based upon the considerable information available to Dr. Resnik and his extensive expertise,, it was Dr. Resnik’s opinion that Gregory was suffering from withdrawal and an uncontrollable craving for drugs and that it was foreseeable that he would attempt to *1225alleviate that craving by obtaining drugs, if not treated. Thus, Dr. Resnik’s opinion furnished a rational basis on which the jury could find that Gregory’s seemingly volitional act of injecting himself again with drugs was a compulsive, involuntary result of his addiction to opioids.
Except in rare cases, the issues of negligence, proximate cause, and contributory negligence are questions of fact for the jury. See District of Columbia v. Freeman, 477 A.2d 713, 716 (D.C.1984). The issue of proximate causation must be submitted to the jury unless the evidence permits only one rational answer to the question. Id. To sustain the directed verdict here, it would have to be determined that “only one conclusion reasonably [can] be drawn from the evidence” on causation: that Gregory’s drug overdose which resulted in his death was a voluntary act that severed any causal link between the defendants’ negligence and decedent’s death. See, e.g., Powell v. District of Columbia, 634 A.2d 403, 407 (D.C.1993) (“Proximate cause is ‘that cause which, in natural and continual sequence, unbroken,by any efficient intervening cause, produces the injury....’”) (emphasis added; citations omitted). When the evidence is viewed in the light most favorable to plaintiff, Gregory, as it must be, such a determination cannot be made. There was evidence, as above-described, from which the jury could find that Gregory was incapable of exercising reasonable care for his own safety and that he did not have the conscious ability to resist the ingestion of drugs which led to his death. Such evidence, if accepted by the jury, would establish proximate cause, see id., and defeat a claim of contributory negligence as well. See Psychiatric Inst. of Washington v. Allen, 509 A.2d 619, 627 n. 11 (D.C.1986); see also District of Columbia v. Peters, 527 A.2d 1269, 1275 (D.C.1987). For these reasons, I am persuaded that the trial court erred in granting a directed verdict for the defendants. Therefore, I respectfully dissent from the opinion of the court.

. Specifically, Dr. Resnik expressed opinions to a reasonable degree of medical certainty that: (1) defendants' "failure to institute those treatments, resulted in [the decedent’s] ongoing opioid seeking and opioid yearning; and (2) [decedent] would not have overdosed” on the date of his death if he had "been on a withdrawal from opioid training and a maintenance against his opioid yearning.”